Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2017/076620.
The amendment filed on July 19, 2021 has been entered.
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I with a species election of (A) (1) Pseudomonas Putida as the parent cell and (2) glucose-1-dehydrogenase of EC 1.1.5.2 encoded by a gcd gene and having the polypeptide sequence of AAN67066.1 as the modification made in said parent cell, (B) rhamnolipid of formula I, wherein M = 1, N = 1, R1 = hepentyl and R2 = hepentyl, and (C) glucose as the carbon source in the reply filed on July 19, 2021 is acknowledged.
Claims 5-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.


Information Disclosure Statement


Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
P. putida cell comprising a genetic modification comprising of decreased activity of any enzyme or a glucose-1-dehydrogernase (EC 1.1.5.2) that catalyzes the conversion of D-glucose to D-glucono-1,5-lactone and quinol and any other genetic modification(s), wherein said cell makes any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1.  Therefore, the claims are drawn to a genus of genetically modified cell or P. putida having unknown structure, but having the function producing any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1. 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Rhamnolipids are mainly produced by bacterial of the genus Pseudomonas and recombinant production of rhamnolipids is limited to recombinant P. pseudomonas P. eruginosa rhamnolipid genes rhlABC (see Wittgens – form PTO-1449).  However, the specification is limited to the disclosure of a genetically modified P. putida comprising a deletion of its endogenous gcd gene encoding a glucose-1-dehydrogenase and comprising heterologous P. aeruginosa rhamnolipid biosynthesis genes rhlA, rhlB, and rhlC, wherein said P. putida produces rhamnolipids having formula (I).  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, this one example is not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above recombinant S. cerevisiae and the structure of the claimed genus of yeast.  Therefore, the specification fails to describe a representative species of the claimed genus.  
Further, although the specifications discloses exemplary enzymes and cells, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes/cells were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed cell that produces any rhamnolipid or the rhamnolipids having formula (I).  Although expression of heterologous enzymes in cells such as P. putida was known in the art, directing carbon 
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-4 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified P. putida comprising a deletion of its endogenous gcd gene encoding a glucose-1-dehydrogenase and comprising heterologous P. aeruginosa rhamnolipid biosynthesis genes rhlA, rhlB, and rhlC, wherein said P. putida produces rhamnolipids having formula (I), does not reasonably provide enablement for any genetically modified cell or P. putida having unknown structure, but having the function producing any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1.  The specification practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow''. In this case, the examiner has broadly interpreted the claims to encompass any cell or P. putida cell comprising a genetic modification comprising of decreased activity of any enzyme or a glucose-1-dehydrogernase (EC 1.1.5.2) that catalyzes the conversion of D-glucose to D-glucono-1,5-lactone and quinol and any other genetic modification(s), wherein said cell makes any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1.  Therefore, the claims are drawn to any genetically modified cell or P. putida having unknown structure, but having the function producing any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1. 
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of recombinant microbial cells or P. putida cell and large number of genes, wherein the cell or P. putida produces any P. putida comprising a deletion of its endogenous gcd gene encoding a glucose-1-dehydrogenase and comprising heterologous P. aeruginosa rhamnolipid biosynthesis genes rhlA, rhlB, and rhlC, wherein said P. putida produces rhamnolipids having formula (I).
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can genetically modify cells with various polynucleotides encoding polypeptides of a pathway using well-known and widely used techniques in the art, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose a delineated set of genes/enzymes such that when expressed in any cell or in P. putida, the cell produces any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1
In the absence of: (a) rational and predictable scheme for producing any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1 in any cell or P. putida genetically modified by decreasing any enzyme or a glucose-1-dehydrogernase (EC 1.1.5.2) that catalyzes the conversion of D-glucose to D-glucono-1,5-lactone and quinol and any other genetic modification(s), and (b) a correlation between structure and the activity of producing any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1 in any cell or P. putida, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible cells/enzymes/genes to 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (1) a set of enzymes/genetic modifications/recombinant cells that produce any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1, (2) which combinations of enzymes/genetic modifications and cells to use in order to arrive at any cell or P. putida that produces any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1, and (3) the general tolerance of any cell/P. putida cells to any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1or intermediates leading up to any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1.   
The amount of direction or guidance presented and the existence of working examples.  
The specification does not disclose of a set of enzymes/genetic modifications/recombinant cells that produce any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1.  The specification is limited to a genetically modified P. putida comprising a deletion of its endogenous gcd gene encoding a glucose-1-dehydrogenase and comprising heterologous P. aeruginosa rhamnolipid biosynthesis genes rhlA, rhlB, and rhlC, wherein said P. putida produces rhamnolipids having formula (I), but provides no guidance with regard to the set of enzymes/genetic modifications/cells that produce any rhamnolipid or a rhamnolipid having the formula (I) recited in claim 1.   
 Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiso (Creating metabolic demand as an engineering strategy in Pseudomonas putida – Rhamnolipid synthesis as an example.  Metabolic Engineering Communications 3 (2016) 234–244 – form PTO-1449), Poblete-Castro (In-silico-driven metabolic engineering of Pseudomonas putida for enhanced production of poly-.
Regarding claim 1, 4, and 16, Tiso discloses a genetically modified Pseudomonas putida that produces a rhamnolipid (abstract, Section 2.1, 2.2, 2.3, and 3.2).  Regarding claim 2, the rhamnolipid produced has formula (I), wherein M = 1, N = 1, R1 = hepentyl and R2 = hepentyl.  
The difference between the genetically modified Pseudomonas putida of Tiso and the genetically modified Pseudomonas putida of the instant claims is decreased activity of glucose-1-dehydrogenase of EC 1.1.5.2 encoded by a gcd gene and having the polypeptide sequence of AAN67066.1.
However, Tiso discloses that metabolic engineering of secondary metabolite producers relies on high flux through central carbon metabolism (CCM) and the CCM in P. putida is metabolically regulated (page 235, 1st and 5th paragraphs).  Tiso discloses that deletion of the gcd gene in P. putida reroutes the flux towards a desired product, such as PHA (page 235, 6th paragraph).  Tiso disclsoes deleting the PHA synthesis operon to increase the flux towards rhamnolpid production (Figure 5 and Section 3.4).
Regarding claims 2 and 15, Poblete-Castro discloses deletion of the gcd gene (Locus tag PP1444) encoding glucose-1-dehydrogenase in P. putida resulting in decreased activity of the glucose dehydrogenase and rerouting of the carbon flux through the CCM to a secondary metabolite, PHA (abstract, Section 2.1 and 2.2, and Figure 3).  The glucose-1-dehydrogenase encoded by the gcd gene is classified as EC 1.1.5.2 (Accession AAN67066.1) and catalyzes conversion of D-glucose and quinone to D-glucono-1,5-lactone and quinol (see Q88MX4).   
P. putida of Tiso by deleting the endogenous gcd gene encoding glucose-1-dehydrogenase and the PHA synthesis operon.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so in order to increase the flux of CCM towards rhamnolipid production.  One having ordinary skill in the art would have had a reasonable expectation of success because Tiso discloses a genetically modified P. putida that produces a rhamnolipid, Tiso suggests deletion of gcd to increase flux through the CCM towards a secondary metabolite, Tiso disclsoes deleting the PHA synthesis operon to increase the flux towards rhamnolpid production, and Poblete-Castro discloses a genetically modified P. putida comprising a deleting of the endogenous gcd encoding glucose-1-dehydrogenase, wherein production of a secondary metabolite is increased.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (increasing flux through central carbon metabolism towards a secondary metabolite by deletion of gcd in P. putida) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (genetically modified P. putida of Tiso) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-4 and 15-16 prima facie obvious. 

Conclusion

	Claims 1-20 are pending.
	Claims 5-14 and 17-20 are withdrawn.
	Claims 1-4 and 15-16 are rejected.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /YONG D PAK/ Primary Examiner, Art Unit 1652